IN BANC.
MOTION TO DISMISS APPEAL ALLOWED. REHEARING DENIED.
On the sixth day of May, 1929, plaintiff filed a second motion to dismiss this appeal. The first motion was denied with permission to represent the same when the cause came on to be heard on its merits. The second motion to dismiss is based upon an affidavit of Frank Schlegel of attorneys for plaintiff. The affidavit recites in effect that since the appeal was taken the controversy between plaintiff and defendants has been entirely settled. This affidavit is not controverted. On the sixth day of May, 1929, a stipulation was filed submitting the cause on briefs. The determination of other cases
See 2 R.C.L. 169. *Page 619 
submitted before the sixth day of May, 1929, prevented the court from considering the second motion to dismiss sooner.
It is the settled law of this state that when a judgment has been adjusted or settled after appeal has been taken and before the hearing of the cause in this court, the appeal will be dismissed: West v. Broadwell et al., 124 Or. 652
(265 P. 783); Barnes v. State Industrial Acc. Com., 112 Or. 41
(228 P. 684); Graves v. State Industrial Acc. Com., 112 Or. 143,147, 148 (223 P. 248); Thomas v. Booth-Kelly Co., 52 Or. 534,535 (97 P. 1078, 132 Am. St. Rep. 713); Elwert v.Marley, 53 Or. 591 (99 P. 887, 101 P. 671, 133 Am. St. Rep. 850).
Appeal dismissed.
BROWN, J., absent.